Per Oubiam.
Plaintiff has a verdict for $17,000, and defendants have this rule to show cause why the verdict should not be set aside upon the sole ground that it is excessive. Plaintiff, a man of fifty-five years of age, was severely injured. He underwent two operations upon his head resulting in the removal of a portion of his scalp, and he is left with facial disfigurements. His expenses in effecting a cure were large *339and lie lost considerable sums of money because of his inability to carry on his business.
We do not find the verdict excessive to an extent permitting us to set it aside.
The rule to show cause will therefore be discharged, with costs.